Hooker, J.:
This action was brought tó recover from the defendants the agreed price for printing certain lithographic posters ordered by the defendant Cummins, to advertise the Cummins Indian, Congress, which was at the time exhibiting at a resort of the defendant Tilyou at Coney Island." The defendant Cummins does not appeal, nor was he sworn as a witness upon the trial.
• The appellant contends that the proof of delivery of the posters *301was not conclusive; that the evidence on that subject was fairly open to the inference that no delivery had been made, and, therefore, that it was error to direct a verdict for the plaintiff.
The order'for these posters specified that they should be delivered F. O. B., Hew York. This order was accepted verbally by the plaintiff, and except as to irrelevant alterations, was the contract for supplying these goods. Plaintiff’s evidence establishes directly that there was no delivery to either of the defendants personally, but instead the delivery was to the American Bill-Posting Company of Brooklyn. While it is true that this bill-posting company caused the lithographs to be posted on billboards and rented fences under its charge and upon which it was customary for it to affix advertising matter of this description, there is no direct evidence to suggest that either of the defendants authorized the American Bill-Posting Company to receive these lithographs or to post them, and for aught that positively appears their receipt by the bill-posting company and their later posting may have been a voluntary act on the part of this company. .While it may be quite, probable that Cummins had made some arrangement with the bill-posting company about receiving and' posting the lithographs, thereby creating it a receiving agent'so. that a delivery, to .this company should be a delivery under the contract, no evidence of the fact is in the record.
The defendant Tilyou never knew of the contract or of the making' of the lithographs until some time" after they had, been delivered to the bill-posting company and distributed to various places. When he was advised by Cummins that this work had been ordered, and supplied he wrote to the plaintiff at once as follows : “ Hr. F. T. Cummins has sent in a bill to me which you have rendered to him for printing lithographs for the Indian Congress. How, I presume you will look to me to pay those bills, but as my contract with him says ‘he shall not obligate me in any way in connection with said Indian Congress, unless I have first approved of his acts in that direction.’ The first I have learned of said debt having been' incurred was on Tuesday when Hr. Cummins sent in your bills for payment. I write you this letter to let you know the exact understanding of matters.” He also wrote to Cummins disavowing the latter’s act, and stating that he would not recognize the claim for the printing of these lithographs. The" plaintiff takes *302the view that by this correspondence Tilyou treated the matter as. if these posters had been furnished, but we believe that Tilyou’s letters are not open to this construction alone. They were dated and setit concededly within two or three days after he first learned of the - jierformance of this work. The learned trial court held that because these letters of Tilyou did not disclaim delivery they are open to' the inference that he waived any claim of non-delivery in' the matter -then in difference between himself and the plaintiff. Such inference is at most a question of fact, and its effect is to be determined by the jury,, and should not have been disposed of as a proposition of law by the court. By its direction of a verdict the Court held that there was not only no evidence of non-delivery, but that as- a matter of law the only inference capable of being drawn from all the evidence was that .the posters had been delivered- ' For this error the judgment should be reversed and a new trial granted. . -
Jenks, Rich and Miller, JJ., concurred; Gaynor, J., concurred in separate memorandum. - -